By the Court.
Some questions are made in this case in respect to the regularity of the proceedings in taking the verdict. 1. It is said, that one judge of the county court cannot take a verdict. But we think there is no objection to such a course, if the others are only temporarily absent; they are potentially present, and will be called upon, if need be. 2. It is said, that the verdict was taken, when the prisoner was not present. But we think, it could hardly be said, that this was a taking of the verdict. 3. The disclosure of the verdict by order of the court could be no ground for .setting aside the verdict, as it might be, if disclosed without the inquiry of the court. It does not seem to be within the evil complained of.
Judgment, that the respondent take nothing by his exceptions and motion, and that he be sentenced upon the verdict.